Citation Nr: 1443024	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  13-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for depression and, if so, whether service connection is warranted.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for subdural hematoma with headaches and dizziness, also claimed as a traumatic brain injury (TBI) and, if so, whether service connection is warranted.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for calluses on the feet and, if so, whether service connection is warranted.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for seizures, also claimed as due to the TBI.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

8.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

9.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

10.  Entitlement to service connection for prostate complications.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and P.C.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1972 to August 1979.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, he testified at hearings at the RO - initially in January 2012 before a local Decision Review Officer (DRO) and more recently in April 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., a Travel Board hearing.  Transcripts of both hearings have been associated with the claims file, so are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Because there is the required new and material evidence, the Board is reopening the claims of entitlement to service connection for depression, subdural hematoma with headaches and dizziness, and calluses on the feet.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead is remanding them, along with the remaining claims, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  In an unappealed April 1989 decision, the RO initially considered and denied the Veteran's claim of entitlement to service connection for depression.

2.  In an unappealed rating decision in February 1996, the RO determined that he had not submitted new and material evidence to reopen this claim for depression, and also denied his claim of entitlement to service connection for a subdural hematoma with residual headaches and dizziness.

3.  In an unappealed September 2004 decision, the RO initially considered and denied his claim of entitlement to service connection for calluses on his feet.

4.  Since the unappealed decisions, however, additional medical and other evidence has been submitted or otherwise obtained that relates to an unestablished fact necessary to substantiate these claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision considering and denying the Veteran's petition to reopen the claim of entitlement to service connection for depression and considering and denying service connection for a subdural hematoma with residual headaches and dizziness is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  The September 2004 rating decision that considered and denied service connection for calluses of the feet also is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1102 (2013).

3.  But there is new and material evidence since those decisions to reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is reopening these claims, there is no need to discuss whether the Veteran has received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially insofar as the specific reasons these claims were previously denied.  This is because the Board is reopening these claims, regardless.  Moreover, the Board also need not determine at this juncture whether there has been compliance with the remaining duty-to-notify-and-assist requirements of the VCAA because this is better determined once the additional development of these claims is completed on remand.

Service connection is granted for disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In an unappealed April 1989 decision, the RO initially denied entitlement to service connection for depression.  The RO confirmed and continued the denial of that earlier claim in February 1996, on the premise there was not the required new and material evidence to reopen the claim and warrant further consideration of it on its underlying merits.  In that same February 1996 decision, the RO also initially denied entitlement to service connection for subdural hematoma with residual headaches and dizziness.  The RO also initially denied entitlement to service connection for calluses on both feet in September 2004.  The Veteran did not appeal any of these decisions, so they are final and binding determinations based on the evidence then of record.  .38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.


Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The basis of the denial of service connection for depression in that earlier April 1989 decision was that the Veteran was diagnosed with a personality disorder in service, which was not a disability under the law, and that the Veteran's diagnosed major depression was not incurred in or aggravated by his service.  The subsequent February 1996 decision confirming and continuing the denial of this claim determined that new and material evidence had not been submitted to reopen this claim.  In addition, that decision also denied service connection for subdural hematoma with headaches and dizziness, on the basis that the disability preexisted service, and there was no evidence supporting a finding that it worsened during the Veteran's military service.  Finally, the basis of the denial of service connection for calluses on both feet in September 2004 was that there was no evidence indicating the Veteran had calluses at that time.  In other words, he failed to show he had the claimed disability.

That most recent final and binding denial of this claim marks the "starting point" for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

With regards to the claim for service connection for depression, evidence received since the most recent February 1996 decision, in particular, the Veteran's testimony from his April 2014 Travel Board hearing and a statement by the Veteran dated August 2010, suggest that the Veteran's depression began in service while serving in Korea.  Accordingly, the Board finds that new and material evidence has been received.  His claim therefore must be reopened.  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court clarified that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that, in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.


With regard to the claim for entitlement to service connection for subdural hematoma with residual headaches and dizziness, evidence received since the February 1996 decision, in particular, the Veteran's testimony from his April 2014 Travel Board hearing and a statement by the Veteran dated August 2010, show the Veteran was treated several times in service for headaches, and he continues to experience symptoms.  Accordingly, the Board finds that new and material evidence has been received, and this claim must also be reopened.

Finally, with regard to the claim for entitlement to service connection for calluses on both feet, evidence received since the September 2004 decision, in particular, the Veteran's testimony from his April 2014 Travel Board hearing and a February 2012 VA compensation examination, show the Veteran currently has calluses on both feet.  Accordingly, the Board finds that new and material evidence has been received because he has at least established that he now has the claimed disability.  His claim therefore must be reopened.


ORDER

Since there is the required new and material evidence, the petition to reopen this claim of entitlement to service connection for depression is granted, albeit subject to the further development of this claim on remand.

Since there is the required new and material evidence, the petition to reopen this claim of entitlement to service connection for subdural hematoma with residual headaches and dizziness is granted, albeit subject to the further development of this claim on remand.

Since there is the required new and material evidence, the petition to reopen this claim of entitlement to service connection for calluses on the bilateral feet is granted, albeit subject to the further development of this claim on remand.



REMAND

Although the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, these claims, it is necessary to ensure these claims are fully developed and receive all due consideration.

The Veteran reported during a February 2012 VA compensation examination that he is receiving disability benefits from the Social Security Administration (SSA).  While SSA records are not altogether controlling on VA determinations, owing to the fact that these Federal agencies have different requirements insofar as when one is considered disabled or unemployable, SSA records may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records that are potentially relevant, VA must try and obtain the records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  See also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Here, the Veteran reported he received SSA disability benefits in the context of explaining his financial situation.  He did not state whether the issues on appeal factored into the SSA's disability determination.  Therefore, because these records are potentially relevant to his VA claims, his SSA records, including a copy of the decision awarding this entitlement, should be obtained.  See 38 C.F.R. § 3.159(c)(2); see also Golz, 590 F.3d 1317.

The Board also finds that additional VA examination is warranted as to the Veteran's claims for service connection for depression, subdural hematoma with headaches and dizziness, lumbar spine disability, and seizures.


The Veteran had VA compensation examinations for his depression in February 2012, October 2012, and February 2014.  The examiners concluded that his depressive symptoms were related to life stressors and events, or to since-diagnosed neurological conditions, rather than the Veteran's service.  However, the examiners failed to discuss the Veteran's contentions that serving in Korea near the demilitarized zone caused his depression because the hostile situation reminded him of his brother, who had been killed by a gunshot wound.  Further, the examiners have not discussed the Veteran's numerous complaints of depression in service, and whether he was inappropriately diagnosed with a personality disorder, as the Veteran contends.  Therefore, a new VA examination is needed.  Additionally, the Veteran's VA treatment records note in November 2009 that the Veteran was hospitalized for his depression a few months after his separation.  Therefore, an attempt should be made to obtain these records.

With regard to the claim for subdural hematoma with headaches and dizziness, the RO has treated this as a preexisting disability.  While the Veteran noted on his October 1972 Report of Medical History at entrance that he had suffered a hematoma on the right side of his head prior to service, it does not appear on the Examination Report.

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  So here, because the Veteran's October 1972 Examination Report does not list subdural hematoma, it is not considered noted at entry.


In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.  The Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  In this circumstance, the burden then falls on the government (VA) to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d at 1096. 

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Here, although the Veteran was afforded VA examinations for his subdural hematoma with headaches and dizziness, the opinions did not adequately address the requisite questions for claims involving the presumption of soundness, therefore a new VA compensation examination should be provided on remand.

With regard to the claim for service connection for seizures, the Veteran had a VA examination in October 2012.  At that time, the examiner noted he was unable to obtain an adequate history from the Veteran, he could not determine whether the Veteran has a current seizure disorder, and he was therefore unable to determine whether any current seizure disorder was related to service.  Therefore, a new VA examination for seizures should be provided on remand.


With regard to the claim for service connection for a lumbar spine disability, the Veteran was afforded a VA examination in February 2012.  However, the examiner failed to provide an opinion as to whether the Veteran's current back disability was incurred in active service.  Therefore, an etiological opinion is needed on remand.

Finally, the Veteran has claimed that his peripheral neuropathy, claimed in all four extremities, has been alternatively due to herbicide exposure while serving in Korea, or due to his back disability.  To the extent the claims for peripheral neuropathy are dependent on the outcome of the claim for service connection for a lumbar spine disability, these claims are "inextricably intertwined."  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of the other).  As such, the Board must also remand the four claims for service connection for peripheral neuropathy.

In addition, the Veteran's VA treatment records are most recently dated February 2014, therefore all recent VA treatment records should be obtained.  Finally, the Board notes that an August 2011 rating decision by the Houston RO, which is currently on appeal, appears to be incomplete.  While it lists numerous issues that were denied, it only provides reasons for the decision for three of those issues.  Therefore, a complete copy of the rating decision, if available, should be associated with the claims file and provided to the Veteran.


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a complete copy of the Houston RO's rating decision dated August 22, 2011.  Also associate a copy with the Veteran's claims file.

2.  Obtain and associate with the claims file the Veteran's treatment records from the VA Medical Center in Houston, Texas, dated since February 2014; as well as any other records that the Veteran identifies, to especially include records from his hospitalization for depression several months after his separation from service, as noted in his November 2009 VA treatment records.

The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

3.  Also obtain the Veteran's SSA records, including a copy of the decision awarding him disability benefits, as well as the medical records relied upon in that decision.

Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as are required by this VA regulation.  The Veteran also must be appropriately notified in the event these records cannot be obtained.  38 C.F.R. § 3.159(e)(1).

4.  After the aforementioned development has been completed, schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's depression, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) that any diagnosed depression (or other psychiatric diagnosis) initially manifested during his active military service from October 1972 to August 1979, even if not complained about, diagnosed, or treated during his service.

The examiner must specifically comment on the Veteran's reports that his depression began in service while serving in Korea, as it reminded him of his brother's violent death.

It is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

5.  Also schedule a VA compensation examination for the Veteran's subdural hematoma with headaches and dizziness, also claimed as TBI.


The examiner must specifically respond to the following:

(a) Did the Veteran's subdural hematoma clearly and unmistakably preexists his active service from October 1972 to August 1979?

(b) If so, is there also clear and unmistakable evidence that this pre-existing condition was not aggravated beyond its natural progression during or by his military service?

(c) If there is not this required clear and unmistakable evidence to satisfy this two-prong analysis, the examiner must determine the likelihood (very likely, as likely as not, or unlikely), that the Veteran's subdural hematoma initially manifested during his active military service from October 1972 to August 1979, even if not complained about, diagnosed, or treated during his service.

It is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

6.  As well, schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's lumbar spine disability, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) that any diagnosed lumbar spine disability initially manifested during his active military service from October 1972 to August 1979, even if not complained about, diagnosed, or treated during his service.

It is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

7.  Also, schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's seizures, to include a determination of whether the Veteran has a current seizure disorder, and if so, an opinion of the likelihood (very likely, as likely as not, or unlikely) that any diagnosed seizure disorder initially manifested during his active military service from October 1972 to August 1979, even if not complained about, diagnosed, or treated during his service.

It is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

8.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


